Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .       

This office action is responsive to the Request for Continued Examination, Amendment and Remarks filed 18 March 2022, wherein claim 11 was canceled. Subsequently, claims 1-10 and 12 are pending and presently under consideration in this application.

Response to Amendment
Applicants have amended the base independent claim 1 to recite:

    PNG
    media_image1.png
    79
    888
    media_image1.png
    Greyscale

and argue that said amendment sufficiently distinguishes the present claims from that of the prior art of record.
The rejection of claims 1-3 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as respectively set forth in paragraphs 8-10 of the previous FINAL office action on the merits, is hereby withdrawn in view of applicants’ amendments to the same. 
Applicants have satisfactorily amended claim 12 to address the issue raised by the Examiner in paragraph 4 of the AFCP comments of 10 March 2022.
However, upon further consideration new grounds of rejections are made as follows.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is rejected as being vague and indefinite when it recites a “process of preparing an LC medium according to claim 1, comprising mixing one or more compounds of formula LB with one or more compounds selected from” (emphasis added); the scope of the protection sought is not clear since amended claim 1 contains “only one compound of formula LB” (emphasis added). Claim 10 fails to particularly point out and distinctly claim the process of preparing an LC medium according to claim 1.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-8 of U.S. Patent No. 11,168,255. Although the claims at issue are not identical, the Examiner notes that they are obvious variants thereof each other, and they are not patentably distinct from each other because both sets of claims are drawn to a liquid crystal composition characterized in that said liquid crystal composition comprises a compound inclusive of the compound of the present formula LB, as represented therein by 
    PNG
    media_image2.png
    93
    337
    media_image2.png
    Greyscale
 wherein 
    PNG
    media_image3.png
    77
    142
    media_image3.png
    Greyscale
is 
    PNG
    media_image4.png
    100
    220
    media_image4.png
    Greyscale
and 
    PNG
    media_image5.png
    77
    139
    media_image5.png
    Greyscale
is 
    PNG
    media_image6.png
    76
    121
    media_image6.png
    Greyscale
.
Claims 1-10 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15 of U.S. Patent No. 11,060,029. Although the claims at issue are not identical, the Examiner notes that they are obvious variants thereof each other, and they are not patentably distinct from each other because both sets of claims are drawn to a liquid crystal composition, the corresponding method of preparation thereof said liquid crystal composition, as well as the corresponding use thereof said liquid crystal composition in a liquid crystal display device characterized in that said liquid crystal composition comprises a compound inclusive of the compound of the present formula LB, as represented therein by either 
    PNG
    media_image7.png
    87
    393
    media_image7.png
    Greyscale
 or 
    PNG
    media_image8.png
    86
    394
    media_image8.png
    Greyscale
.
Claims 1-10 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,774,061. Although the claims at issue are not identical, the Examiner notes that they are obvious variants thereof each other, and they are not patentably distinct from each other because both sets of claims are drawn to a liquid crystal composition, the corresponding method of preparation thereof said liquid crystal composition, as well as the corresponding use thereof said liquid crystal composition in a liquid crystal display device characterized in that said liquid crystal composition comprises a compound inclusive of the compound of the present formula LB, as represented therein by 
    PNG
    media_image9.png
    78
    407
    media_image9.png
    Greyscale
.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-6 of U.S. Patent No. 11,326,102. Although the claims at issue are not identical, the Examiner notes that they are obvious variants thereof each other, and they are not patentably distinct from each other because both sets of claims are drawn to a liquid crystal composition characterized in that said liquid crystal composition comprises a compound inclusive of the compound of the present formula LB, as represented therein by 
    PNG
    media_image10.png
    84
    354
    media_image10.png
    Greyscale
.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being obvious over Manabe et al. (WO 2018/091489 A1).
Manabe et al. discloses a liquid crystal medium, the corresponding method of preparation thereof said liquid crystal medium, as well as the corresponding use thereof said liquid crystal medium in a liquid crystal display device, characterized in that said liquid crystal medium comprises a compound inclusive of the compound of the present formula LB as generally represented therein by B-2 
    PNG
    media_image11.png
    130
    376
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    317
    679
    media_image12.png
    Greyscale
 (page 29), and more specifically, as represent therein by the compound Nos. 31-54 (pp. 128-129) and compounds on pages 130-133. Manabe et al. discloses the further incorporation of compound inclusive of those of the present formulae AN/ZK/DK, AY/CY/PY, as well as BF1/BF2.  While there are multiple examples there of a liquid crystal medium comprising only one compound of formula B in an amount within the claimed range of 0.1 to 2% by weight, i.e., 2% of LB-3-OT in Example M-29, 1.5% of LB-3-OT in Examples 30, 1.3% of LB-4-T in Examples 51, 2% of LB-4-T in Examples 48, and 1.5% of LB-3-T in Example 75, the dielectric anisotropy of the liquid crystal medium in each of the aforementioned examples is positive, or “t.b.d”, i.e., “to be determined”, as in Example 75. It would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to include only one compound of the present formula LB in an amount as is now claimed, as taught in Manabe et al., in liquid crystal medium, with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein, as well as those associated with the use of the compound of formula LB, such as a liquid crystal composition having a negative dielectric anisotropy.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Response to Arguments
Applicant's arguments filed 18 March 2022, with respect to the rejection of claims under 35 U.S.C. 103 over Manabe et al. (‘263), as set forth in paragraph 13 of the previous FINAL office action on the merits, to the effect that Manabe et al. teaches a liquid crystal medium by comprising a combination of compounds LB and LB(S), as compared to the liquid crystal medium as is now claimed comprising “only one compound of formula LB”, have been fully considered and are persuasive. Applicant's arguments filed 18 March 2022, with respect to the rejection of claims under 35 U.S.C. 103 over Manabe et al. (‘263), as set forth in paragraph 13 of the previous FINAL office action on the merits, to the effect that Manabe et al. does not teach a single compound of the present formula LB in an amount as is now claimed, are moot in view of the preceding rejection over i.e., Manabe et al. in preceding paragraph 17. The remainder of applicant's arguments filed 18 March 2022, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicants’ arguments filed 18 March 2022 with respect to alleged unexpected results achieved with the present invention are not commensurate in scope with the claims.
Applicant’s arguments regarding a teaching of a liquid crystal medium having a negative dielectric anisotropy refers language solely recited in preamble recitation of claim 1. When reading the preamble in the context of the entire claim, the recitation “negative dielectric anisotropy” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. In response to applicant's argument that the liquid crystal medium of the prior art does not have a negative dielectric antitropy, the recitation does not result in a structural difference between the claimed invention and the prior art, and as such foes not order to patentably distinguish the claimed invention from the prior art.  The liquid crystal medium of Manabe et al. is capable of having a negative dielectric anisotropy, and thus meets the claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722